Citation Nr: 1023903	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, originally claimed as depression, anxiety, 
cognitive impairment, and a mood disorder, to include as 
secondary to service-connected bilateral pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the Veteran's claim for service 
connection for an acquired psychiatric disorder.  

The Board notes that the Veteran's psychiatric disorders have 
been described differently by different treating physicians; 
for example the Veteran has been variously diagnosed with:  
dementia (see private treatment record dated in November 1998 
from by D. Deboskey, Ph.D.); a panic disorder (see the 
private treatment record dated in December 1998 by M. Hughes, 
M.D.); depression, cognitive impairment, and an anxiety 
disorder (see the private treatment record dated in February 
2005 from S. Varshey, M.D.); and finally, major recurrent 
depression (see the VA medical examination dated in July 
2008).  Under the guiding law, the Board considers the 
Veteran's claim for service connection for an acquired 
psychiatric disorder as encompassing all psychiatric 
disorders evident in the record, pursuant to the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
However, in reviewing the Veteran's claim for an acquired 
psychiatric disorder, the Board excludes the previously 
denied claim for posttraumatic stress disorder (PTSD), as 
that claim has been provided a prior final adjudication 
without appeal, and there is no evidence of record that the 
Veteran has attempted explicitly or implicitly to reopen that 
decision.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996) 
(holding that a claim based on the diagnosis of a new mental 
disorder states a new claim, when the disorder was not 
previously diagnosed at the time of the prior adjudication); 
see also Boggs v. Peake, 520 F.3d 1330, 1335 (2008).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

The Veteran has claimed that his current acquired psychiatric 
disorder to include major depression, anxiety, cognitive 
impairment, and a mood disorder, are due secondarily to his 
service-connected disorders, in particular due to his 
service-connected pterygium.  See the Veteran's claim of 
October 2004.  He has also provided private medical treatment 
records which indicate that, if his acquired psychiatric 
disorders are not directly due to his service-connected 
pterygium, the service connected pterygium may aggravate his 
acquired psychiatric disorder.  See, e.g., the private 
treatment record dated in April 2005 from Dr. Varshney.  

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to addressing 
the merits of the issues currently on appeal, the Board finds 
that additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the AOJ should send the Veteran a VCAA notice 
letter that discusses secondary service connection for an 
acquired psychiatric disorder, to include depression, 
anxiety, cognitive impairment, and a mood disorder, on the 
premise that they are proximately due to, the result of, or 
chronically aggravated by, his service-connected pterygium.  
38 C.F.R. § 3.310.  The AOJ must send the Veteran the 
aforementioned notice letter in order to ensure essential 
fairness of adjudication of this case.  Therefore, a remand 
is required for the RO to issue another VCAA letter that 
provides all necessary notice for service connection on a 
secondary basis.

Second, the Board concludes that a clarification is necessary 
of the VA medical examination and opinion of July 2008.  As 
indicated above, for the Veteran to obtain service connection 
on a secondary basis for his acquired psychiatric disorder, 
he must show that he has a current disability and that this 
disability is caused, or aggravated, by a service-connected 
disability.  

The claims file reveals an extensive history of treatment for 
various acquired psychiatric disorders.  A private treatment 
record dated in May 1999 indicates that the Veteran 
experienced a light stroke in July 1998.  The Veteran was 
later diagnosed with dementia "due to multiple infarcts."  
See private treatment record dated in November 1998 from by 
D. Deboskey, Ph.D., and the VA medical treatment records 
dated in March and May 2000.  In November 1998, he was also 
diagnosed with biological and reactive depression, and in 
December 1998, a panic disorder.  Subsequently, the Veteran 
has been variously diagnosed with:  depression, cognitive 
impairment, and an anxiety disorder (see the private 
treatment record dated in February 2005 from S. Varshey, 
M.D.; and the VA medical treatment record dated April 2005); 
and finally, with major recurrent depression (see the VA 
medical examination dated in July 2008).  Therefore, there is 
clearly medical evidence of a current acquired psychiatric 
disorder.

A review of the claims file reveals that the Veteran has been 
service-connected for pterygium.  The Veteran was service 
connected for pterygium of both eyes in December 1996, which 
was rated as 0 percent disabling (noncompensable).  In 
response to a subsequent claim for an increased rating for 
his pterygium, the Veteran was provided with a VA medical 
examination in December 2002 which indicated that his 
pterygium had recurred and was causing deficiencies in the 
Veteran's vision.  The December 2002 examination further 
noted that the Veteran has received multiple surgeries for 
his pterygium; the Veteran was also diagnosed with age-
related nuclear cataracts, and astigmatism and presbyopia.  
On the basis of this examination, in January 2003, the AOJ 
granted an increased rating to 30 percent for the Veteran's 
service-connected pterygium.  Therefore, the Veteran clearly 
has a service-connected disorder.

As such, the remaining question is whether or not the 
Veteran's acquired psychiatric disorders are secondary to or 
aggravated by his service-connected pterygium.  

The Veteran has submitted a private treatment record dated in 
April 2005 from Dr. S. Varshney, which states that the 
Veteran is "increasingly depressed due to his loss of vision 
secondary to bilateral pterygium."  Furthermore, a private 
treatment record dated in March 2006 from Dr. B. Anderson 
also states that the stress from the Veteran's eye conditions 
has led to psychiatric problems for the Veteran.  As such, 
there is some medical evidence to indicate a connection 
between the Veteran's acquired psychiatric disorders, in 
particular his depression, and his service-connected 
pterygium.  However, neither of these opinions provides a 
rationale for the opinion reached, nor do either of these 
opinions address any of the relevant evidence of record.  In 
particular, the opinions do not address the diagnoses of 
dementia due to multiple infarcts or a CVA (cerebrovascular 
accident).  See the private treatment record dated in 
November 1998 from by D. Deboskey, Ph.D.; see also the VA 
medical treatment records dated in March and May 2000.  Nor 
do they address the degree to which any of the Veteran's 
acquired psychiatric disorders may be aggravated beyond their 
natural progression by his service-connected pterygium.  A 
medical opinion that contains only data and conclusions is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998).  As such, these private medical records are 
insufficient to allow the Board to grant the Veteran's claim 
at this time.

The Veteran was also provided with a VA psychiatric 
examination in July 2008.  This opinion concluded that the 
Veteran's relationship of the Veteran's acquired psychiatric 
disorder to service could not be determined.  The July 2008 
examiner provided a thorough review of the Veteran's medical 
treatment records; however, the opinion failed to address 
whether or not the Veteran's acquired psychiatric disorder 
could be considered secondary to or aggravated by his 
service-connected pterygium.  When the VA undertakes to 
provide a medical examination or obtain a medical opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As such, 
although the AOJ provided a VA medical examination and 
opinion in July 2008, this opinion has not addressed whether 
or not the Veteran's acquired psychiatric disorder is 
secondary to or aggravated by his service-connected 
pterygium.

Therefore, the evidence of record is inadequate to allow the 
Board to grant the Veteran's claim for service connection for 
an acquired psychiatric disorder, either as secondary to or 
aggravated by his service-connected pterygium, because none 
of the medical opinions of record have provided a sufficient 
opinion and rationale regarding whether or not the Veteran's 
acquired psychiatric disorder is secondary to, or aggravated 
beyond its "natural progress" by, his service-connected 
pterygium.  Given the case law requiring an examination which 
is adequate for rating purposes, a clarification of the July 
2008 VA medical opinion is needed to determine whether or not 
the Veteran's service-connected pterygium causes or 
aggravates any acquired psychiatric disorder beyond the 
natural progression of the disease.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter to 
advice him of the elements of service 
connection on a secondary basis.  38 
C.F.R. § 3.310;  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

2.	Arrange for the July 2008 VA examiner, if 
available, to provide an addendum to the 
prior opinion.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review.  
The examiner must specifically answer the 
following questions:

A)	Is it at least as likely as not that 
any of the Veteran's currently 
diagnosed acquired psychiatric 
disorders, to include depression, 
anxiety, cognitive impairment, and a 
mood disorder, are caused by his 
service-connected pterygium?

B)	Is it at least as likely as not that 
any of the Veteran's currently 
diagnosed acquired psychiatric 
disorders, to include depression, 
anxiety, cognitive impairment, and a 
mood disorder, are aggravated beyond 
their natural progression by his 
service-connected pterygium?  

	In answering these questions, the 
physician should address the history 
of the Veteran's variously diagnosed 
acquired psychiatric disorders, and 
the history and current state of his 
service-connected pterygium.  The 
July 2008 examiner should also 
acknowledge the records which 
indicate that the Veteran 
experienced a stroke in July 1998, 
and that his acquired psychiatric 
disorder was indicated as being due 
to multiple infarcts and/or a 
cereberovascular incident in various 
medical treatment records, as 
indicated above.  The examiner must 
also address the private treatment 
records indicating a connection 
between the Veteran's pterygium and 
his psychiatric disorders dated in 
April 2005 from Dr. Varshney, and 
March 2006 from Dr. Anderson.  

A further VA medical examination is not 
necessary in order to provide the 
requested opinion unless the July 2008 
physician is unavailable, or deems 
another examination necessary to render 
the opinion requested.  If the July 2008 
VA medical examiner is unavailable then a 
new examination is required to answer the 
above questions.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible.  

3.  Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then, readjudicate the Veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include as 
secondary to the Veteran's currently 
service-connected residuals of 
pterygium.  Adjudication of the claim 
must consider the applicability of 
aggravation of a nonservice-connected 
disorder by a service-connected 
disorder as provided in 38 C.F.R. 
§ 3.310(a) (2009) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


